Franklin App. No. 14AP-197, 2014-Ohio-1395. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County.
Upon consideration of appellant’s motion to expedite proceedings on an appeal of right from the decision in an original action in mandamus before the Tenth District Court of Appeals in an expedited election matter, it is ordered by the court that the motion is granted. The clerk of the court of appeals shall certify and transmit the record to the clerk of this court within five days of the date of this entry; appellant shall file his brief within three days of the filing of the record; appellee shall file its brief within three days of the filing of appellant’s brief; and appellant may file a reply brief within three days of the filing of appellee’s brief.
No requests or stipulations for extension of time shall be permitted and the clerk of court shall refuse to file any requests or stipulations for extension of time. Service of all documents in the case shall be by e-mail, facsimile or personal service.